Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 9/22/22 has been entered. 
Response to Arguments
Applicant's arguments have been considered but they are not persuasive and not clearly pertinent as they refer to interpretations that are not relied upon by the examiner. 
As a whole, examiner respectfully finds applicant's arguments spurious or without a clear basis as it appears that there has not been a reasonable attempt by applicant's representative to understand the examiner's position and reasoning in the outstanding office action, which is evident of the applicant's arguments relying on a different interpretation than that of the examiner and not following any of the examiner's reasonings. Examiner kindly encourages the applicant to contact the examiner in order to facilitate a mutual understanding of the intended invention as it is presented by the claim language. 
To reiterate, applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. More specific arguments are addressed below:
Regarding applicant's assertion that the prior art does not show the light source being between the microphone head and base, examiner notes that none of the claims recite the argued statement of "a light source included on an adaptor configured to be between a microphone base and a microphone head" (the actual location of the light source is not claimed); and most importantly, claims merely require "a light adaptor detachably connected between the microphone base and the microphone head" and this feature is clearly addressed by the office action in the paragraph regarding the rearrangement of parts and conventional meanings of the terms head and base. 
Furthermore, applicant asserts that "MCDONNELL also does not teach or suggest that such a light source is controllable by a processor based on data received from a microphone base through a communications interface" and examiner finds no basis for this assertion. Similarly, applicant insists that "there is no teaching or suggestion in BONAOK that the controlling of its LEDs are based on data received from a microphone base at least because there is no separate microphone base where data could be received from", and examiner finds no basis for this assertion either. It appears that the applicant's representative holds a completely different interpretation of the prior art that is completely unknown and unclear to the examiner. Therefore, examiner notes that it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). 
Then, applicant argues against the combination of the prior art and insists that "that combining the microphone of BONAOK with the system of MCDONNELL would impermissibly frustrate the principle of operation of MCDONNELL and would not yield predictable results to one of ordinary skill in the art", as it appears examiner's combination is not understood. The combination does not require the microphone of BONAK to be bodily incorporated into the system of MCDONNEL as it is asserted by the applicant but, as it is presented in the office action of 5/23/22, it is to incorporate a processor in the adaptor, such as taught by BONAOK, with the adaptor of MCDONNEL in order to improve the operational modularity while reducing the number of external parts of the system. Additionally, regarding applicant’s arguments against the combination of prior art provided above, it is respectfully noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Accordingly, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. That is, suggestion or motivation to modify a prior art structure can be found in a reference, or reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Then, it is noted that for a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination (see In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004)). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments, even if such non-preferred embodiments are described as somewhat inferior (see In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994)).
More particularly in this case, the natural desire of one of ordinary skills in the art to enhance and optimize an illumination apparatus according to its desired application would motivate one to make the aforementioned combinations; since, an optimal optical configuration is more efficient, as it is known in the state of the art. Examiner respectfully notes that it has been held “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because, the desire to enhance commercial opportunities by improving a product or process is universal” (see In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983), and Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)).
Examiner once again invites the applicant to contact the examiner in order to help facilitate a mutual understanding of the prior art and the claimed intended invention. Examiner believes that the best prior combination is presented in the office action of 5/23/22, and maintained here, and applicant's arguments do not clearly address the rejection of the examiner but instead argue a formulated and non-existing combination that is not based on examiner's interpretation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCDONNELL (US 4396800) in view of BONAOK (NPL#4 of IDS of 2/5/21, also a new retrieval was attached to the OA of 5/23/22), EVERETT (US 6690804) and SELOVER (US 7306347).
Regarding claim 1, MCDONNEL discloses an adaptor (such as 13 FIG.s 1-4) for installation between a microphone base (such as 12 FIG. 2) and a microphone head (such as 11 FIG. 2), the adaptor comprising: a first fastening element (see 35 and 40 FIG. 2) adapted to secure the adaptor and the microphone base together; a second fastening element (such as 36 to mate with 32 and 33 FIG. 2) adapted to secure the adaptor and the microphone head together; a processor (not on the adaptor); a communications interface (operationally required to communicate with the control unit, see FIG. 4) in communication with the processor, and configured to communicate with the microphone base; and a light source (106 FIG. 4) in communication with the processor, wherein the light source is controllable by the processor based on data received from the microphone base through the communications interface (see FIG. 4).
MCDONNEL does not explicitly show the processor being on the adaptor, and although MCDONNEL teaches controlling the light source in response to a signal through the microphone base, MCDONNEL does not explicitly state the controlling being based on data received from the microphone base.
BONAOK teaches an adaptor a microphone base and a microphone head, the adaptor comprising: a processor; a communications interface in communication with the processor, and configured to communicate with the microphone base; and a light source in communication with the processor, wherein the light source is controllable by the processor based on data received from the microphone base through the communications interface (operationally evident, see the "about this item" section of the attached document).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a processor in the adaptor, such as taught by BONAOK, with the adaptor of MCDONNEL in order to improve the operational modularity while reducing the number of external parts of the system.  
Furthermore, EVERETT (FIG.s 1-7) teaches a light source (90 FIG. 1) is controllable by a processor (external) based on data (color coding for channels and being on or off, see col. 3 line 5-10 and col. 4 line 20-30) received from the microphone base through the communications interface (evident of FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ controlling the light source by data received through the base, such as taught by EVERETT, when controlling the light source of MCDONNEL in order to increase the operational modularity of the assembly.
Finally, although MCDONNEL does not explicitly show the adaptor being between what is conventionally known as a microphone's base and head, moving the unit to a desired location in accordance to a preferred application of the assembly is within the knowledge of one with ordinary skills in the pertinent art, as evidenced by FIG.s 3 and 4 of SELOVER showing a light emitting unit in the claimed location. 
Claim 15 is rejected under the same assessment as that of claim 1 because the aforementioned combination of the cited prior art teaches a microphone and the adaptor with the same or broader scope as claim 1 above as the electrical connections are operationally required. 
Claim 20 is also rejected under the same assessment and the same prior art combination as above because it includes substantially the same scope as that of claim 1 in addition to the first and second colors in response to first and second commands, which is taught at least by EVERETT as addressed above, and a base processor in the base for command communication, which is addressed below. 
Regarding the base processor, absent persuasive evidence that adding a processor to the base is significant to the operation of the intended invention being the adaptor, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an additional processor in the base in order to achieve a desired operational modularity in accordance to a preferred application of the assembly. 
Regarding claim 2, absent persuasive evidence that the claimed type of fastening element is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate known external screw threading adapted to mechanically mate with internal screw threading, as the fastening element in order to achieve a desired structural modularity. 
Similarly, regarding claim 3, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize known internal screw threading adapted to mechanically mate with external screw threading of the microphone head in accordance to a preferred structural modularity of the assembly. 
Regarding claims 4 and 5 and 17, absent persuasive evidence that the claimed configuration is significant to the intended inventive subject matter, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a known infrared transceiver or an infrared receiver adapted to communicate with an infrared transmitter of the microphone base in accordance to a preferred operational modularity of the assembly. 
Regarding claim 6, the combination of prior art presented above further teaches the data received through the communications interface comprises one or more of: a command to turn on the light source, a command to turn off the light source, a command to flash the light source, a command to change an intensity of the light source, or a command to change a color of the light source (operationally evident).
Regarding claim 7, all cited prior art above further teaches the light source comprises one or more light emitting diodes.
Regarding claim 8, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a known a light diffuser in order to achieve a desired uniformity of illumination as it is known in the state of the art. 
Regarding claim 10, MCDONNEL further teaches one or more conductive areas (although not explicitly shown, operationally required, see plugs shown in FIG. 2) adapted to be in electrical contact with one or more contacts of the microphone base; and one or more contacts in respective electrical communication with the one or more conductive areas, the one or more contacts adapted to be in electrical contact with one or more conductive areas of the microphone head (operationally required).
Regarding claim 11, MCDONNEL further teaches the one or more conductive areas comprises a cavity, and the communications interface is disposed within the cavity (such as three holes shown on the plug 35 of FIG. 2).
Regarding claim 12, MCDONNEL further discloses an activatable control switch (14 FIG. 2) in communication with the processor.
Regarding claim 13, MCDONNEL further discloses the control switch is configured to cause the processor to transmit a signal to the microphone base through the communications interface (operationally evident).
Regarding claim 14, MCDONNEL further discloses the control switch is configured to cause the processor to control the light source (operationally in turn evident).
Regarding claim 16, MCDONNEL further discloses each of the microphone base, the microphone head, and the light adaptor comprise one or more fastening elements configured to secure the microphone base, the microphone head, and the light adaptor together (structurally evident).
Regarding claim 18, EVERETT further teaches the data received through the communications interface comprises one or more of: a command to turn on the light source, a command to turn off the light source, a command to flash the light source, a command to change an intensity of the light source, or a command to change a color of the light source.
The motivation to combine is same as in claim 1 above. 
Regarding claim 19, MCDONNEL further discloses the microphone base comprises a pushbutton (such as 14 FIG. 2) configured to, when actuated, cause the microphone base to transmit a command to the communications interface of the light adaptor.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCDONNELL in view of BONAOK, EVERETT and SELOVER, as applied to claim 1 above, and further in view of GUSS (US 5244409). 
Regarding claim 9, MCDONNELL in view of BONAOK, EVERETT and SELOVER does not explicitly show the light diffuser extends circumferentially around an exterior of the adaptor.
GUSS teaches a light diffuser (16 FIG. 1; col. 3 line 32-38) extends circumferentially around an exterior of the adaptor.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a light diffuser that extends around the adaptor, such as taught by GUSS, with the assembly of MCDONNEL in order to improve the operational modularity of the assembly. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875